DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
Claim 4 has been canceled, claims 6-20 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3, 5 and 21 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112 (new rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	The instant amendment introduces a new limitation directed to the culture medium in the cell culture does not comprise BMP4.
	The instant specification discloses that the absence of BMP4 in a culture medium is described for the culture medium for differentiating epicardial cells (WT1+ cells) from pluripotent stem cells or cell lines, and the culture medium comprises Wnt/b-catenin activator (see paras. [0021],[0032], [0058]). With regard to the culture medium for proliferating the differentiated epicardial cells, as in the claims, the specification does not disclose any limitation for BMP4. Rather the culture medium comprises TGFb inhibitor as claimed. The claims of the instant application are directed to a cell culture comprising epicardial cells and in the presence of TGFb inhibitor, the epicardial cells would proliferate at least 25 cell divisions without differentiation. 
	While the negative limitation with regard to BMP4 being absent in the cell culture medium is supported for a differentiation medium for pluripotent stem cells to epicardial cells, however, there is no basis for the absence of BMP4 in the culture medium for proliferating epicardial cells. Thus, it is concluded that the instant amendment introduces new matter to the originally filed application.

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive.
Applicant argued that the instant specification discloses “LaSR basal medium” or “RPMI/Vc/Ins medium”, and a person of ordinary skill in the art at the timer of invention would have understood based on the application that  LaSR basal medium and RPMI/Vc/Ins medium do not contain BMP4. While these media might be well known in art, and they might not contain BMP4, however, that does not provide sufficient support or basis for the exclusionary proviso or negative limitation as claimed. 
M.P.E.P. §2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph. 
Based on the above discussion, it is the Examiner’s position that the specification of the originally filed application fails to provide basis for the negative limitation as claimed.
 Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632